DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 13 and 15 are objected because there is no antecedent basis for “the transistor M1”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danjo (US 20140132437).
As to claim 1, Danjo’s figure 23 shows a comparator, comprising: a first stage circuit (NT55,NT56,PT55-PT57), configured to receive a voltage signal (VIP) to be compared and a reference voltage signal (VIN), and to generate and output a first amplifying signal (DP) and a second amplifying signal (DN) based on the voltage signal to be compared and the reference voltage signal; a second stage circuit (remaining elements), connected with the first stage circuit, configured to generate and latch a first output signal (OP) and a second output signal (ON) based on the first amplifying signal and the second amplifying signal; wherein at least one of the first stage circuit and the second stage circuit comprises a first pair of cross-coupled transistors (PT51,PT52, NT51,NT52). 
As to claim 2, figure 23 shows each of the first stage circuit and the second stage circuit comprises a clock-controlled switch (NT53, PT55, NT55, NT56).
As to claim 3, figure 23 shows that the first stage circuit and the second stage circuit have a same number of transistors on respective current paths. 
As to claim 4, figure 23 shows that each of the first stage circuit and the second stage circuit comprises a pair of input transistors [(PT56,PT57), (PT61,PT62 or PT71,PT72), the pair of input transistors of the first stage circuit being configured to receive the voltage signal to be compared and the reference voltage signal, the pair of input transistors of the second stage circuit being configured to receive the first amplifying signal and the second amplifying signal; wherein the pair of input transistors of the first stage circuit is of the same type as the pair of input transistors of the second stage circuit. 
As to claim 6, figure 23 shows that the second stage circuit comprises the first pair of cross-coupled transistors (PT51, PT52), the pair of input transistors (PT53, PT54) of the second stage circuit being of the same type as the first pair of cross-coupled transistors of the second stage circuit.
As to claim 8, figure 23 shows that the second stage circuit comprises the first pair of cross-coupled transistors (PT51, PT52), the pair of input transistors (PT53, PT54) of the second stage circuit being connected in parallel with the first pair of cross-coupled transistors of the second stage circuit on its current path.
As to claim 9, figure 23 shows that the second stage circuit further comprises a second pair of cross-coupled transistors (NT51, MT52).
As to claim 10, figure 23 shows that the second stage circuit comprises the first pair of cross-coupled transistors, the first pair of cross-coupled transistors and the second pair of cross-coupled transistors of the second stage circuit constituting a latch for latching the first output signal and the second output signal.
As to claim 11, figure 23 shows that the first stage circuit comprises: a transistor M0 (PT55), having a source connected with a high voltage source and a gate connected with a clock signal (/CLK); a transistor M1 (PT56), having a source connected with a drain of the transistor M0, a drain connected with the second stage circuit to transmit the first amplifying signal to the second stage circuit, and a gate connected with the voltage signal to be compared; a transistor M2 (PT57), having a source connected with the drain of the transistor M0, a drain connected with the second stage circuit to transmit the second amplifying signal to the second stage circuit, and a gate connected with the reference voltage signal; a transistor M3 (NT55), having a source connected with a low voltage source, a drain connected with the drain of the transistor M1, and a gate connected with the clock signal; a transistor M4 (PT57), having a source connected with the low voltage source, a drain connected with the drain of the transistor M2, and a gate connected with the clock signal.
As to claim 13, figure 23 shows that the second stage circuit comprises: a transistor M5 (PT71), having a source connected with a high voltage source, a gate connected with the drain of the transistor M1, and a drain configured to output the first output signal; a transistor M6 (PT72), having a source connected with the high voltage source, a gate connected with the drain of the transistor M2, and a drain configured to output the second output signal; a transistor M7 (PT51), having a source connected with the high voltage source, a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M8 (PT52), having a source connected with the high voltage source, a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor M5; a transistor M9 (NT51), having a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M10 (NT52), having a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor MS; a transistor M11 (NT53), having a source connected with the low voltage source, a drain connected with the source of the transistor M9 and the source of the transistor M10, and a gate connected with the clock signal.
As to claim 15, figure 23 shows that the second stage circuit comprises: a transistor M5 (PT71) having a gate connected with the drain of the transistor M1, and a drain configured to output the first output signal; a transistor M6 (PT72) having a gate connected with the drain of the transistor M2 (PT56), and a drain configured to output the second output signal; a transistor M7 (PT51), having a source connected with the high voltage source, a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M8 (PT52), having a source connected with the high voltage source, a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor M5; a transistor M9 (NT51), having a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M10 (NT52), having a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor MS; a transistor M11 (NT53), having a source connected with the low voltage source, a drain connected with the source of transistor M5, the source of transistor M6, the source of the transistor M9 and the source of the transistor M10, and a gate connected with the clock signal.
As to claim 16, figure 23 shows that both the transistor M5(PT71) and transistor M6 (PT72) are of P-type.

Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon (US 202000750064).
As to claim 1, Kenyon’s figure 2 shows a comparator, comprising: a first stage circuit (202,206), configured to receive a voltage signal (VIP) to be compared and a reference voltage signal (VIN), and to generate and output a first amplifying signal (at the gate of 222) and a second amplifying signal (at the gate of 224) based on the voltage signal to be compared and the reference voltage signal; a second stage circuit (remaining elements), connected with the first stage circuit, configured to generate and latch a first output signal (236) and a second output signal (238) based on the first amplifying signal and the second amplifying signal; wherein at least one of the first stage circuit and the second stage circuit comprises a first pair of cross-coupled transistors (232,234,228,230). 
As to claim 13, figure 2 shows that the second stage circuit comprises: a transistor M5 (222), having a source connected with a high voltage source, a gate connected with the drain of the transistor M1 (210), and a drain configured to output the first output signal; a transistor M6 (224), having a source connected with the high voltage source, a gate connected with the drain of the transistor M2 (212), and a drain configured to output the second output signal; a transistor M7 (232), having a source connected with the high voltage source, a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M8 (234), having a source connected with the high voltage source, a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor M5; a transistor M9 (228), having a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M10 (230), having a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor MS; a transistor M11 (226), having a source connected with the low voltage source, a drain connected with the source of the transistor M9 and the source of the transistor M10, and a gate connected with the clock signal.
As to claim 14, figure 2 shows that both the transistor M5 and the transistor M6 are of N type.
As to claim 15, figure 2 further shows that the drain of transistor M5 (226) is connected to the sources of transistors M5, M6, M9 and M10


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danjo (US 20140132437) in view of Kong (KR 101733676).
As to claim 5, Danjo’s figure fails to show that the first stage circuit comprises the first pair of cross-coupled transistors.  However, Kong’s figure 4 shows a modification of figure 3 which is similar to Danjo’s first stage. Kong’s figure 4 further includes cross-coupled transistors (MP5, MP6, MN8, MN9).  Therefore, it would have been obvious to one having ordinary skill in the art to further include Kong’s cross-coupled transistors to Danjo’s first stage for the purpose of improving output slew-rate.  Thus, the modified Danjo’s figure 23 shows that first stage circuit comprises the first pair of cross-coupled transistors (Kong MP5,MP6), the pair of input transistors of the first stage circuit being of the same type as the first pair of cross-coupled transistors of the first stage circuit. 
As to claim 7, the modified Danjo’s figure 23 shows that the first stage circuit comprises the first pair of cross-coupled transistors (Kong’s MP5, MP6), the pair of input transistors (PT56, PT57) of the first stage circuit being connected in parallel with the first pair of cross-coupled transistors of the first stage circuit on a current path. 
As to claim 12, the modified Danjo’s figure 23 shows that the first stage circuit further comprises: a transistor M12 (Kong’s MP5), having a source connected with the drain of the transistor M0, a drain connected with the drain of the transistor M1, and a gate connected with the drain of the transistor M2; a transistor M13 (Kong’s MP6), having a source connected with the drain of the transistor M0, a drain connected with the drain of the transistor M2, and a gate connected with the drain of the transistor M1. 

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danjo (US 20140132437) in view of  Kenyon (US 20200075064).
As to claim 13, Danjo’s figure 5 shows a similar circuit in figure 23 that its second stage circuit comprises: a transistor M5 (NT13), having a source connected with a high voltage source, a gate connected with the drain of the transistor M1 (NT15), and a drain configured to output the first output signal; a transistor M6 (NT14), having a source connected with the high voltage source, a gate connected with the drain of the transistor M2 (NT16), and a drain configured to output the second output signal; a transistor M7 (TP11), having a source connected with the high voltage source, a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M8 (PT12), having a source connected with the high voltage source, a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor M5; a transistor M9 (NT11), having a drain connected with the drain of the transistor M5, and a gate connected with the drain of the transistor M6; a transistor M10 (NT12), having a drain connected with the drain of the transistor M6, and a gate connected with the drain of the transistor M5.  Figure 5 fails to show transistor M11 connected as claimed.  However, Kenyon’s figure 2 shows a modification of figure 1, that is similar to Danjo’s second stage, that its tail current source transistor 226 is coupled to ground instead of power supply as shown in figure 1.  Therefore, it would have been obvious to one having ordinary skill in the art to NMOS tail current transistor PT13 coupling to ground instead of power supply in Danjo’s figure for the purpose of achieving desired slew rate.  Therefore, the NMOS PT13 is considered as the claimed transistor M11, having a source connected with the low voltage source, a drain connected with the source of the transistor M9 and the source of the transistor M10, and a gate connected with the clock signal.
As to claim 14, figure 2 shows that both the transistor M5 and the transistor M6 are of N type.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842